     Case 1:20-cv-00538-PLM-RSK ECF No. 6 filed 08/28/20 PageID.54 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

JASON RICHARD EIDAM,

                     Plaintiff,                    Case No. 1:20-cv-538

v.                                                 Honorable Paul L. Maloney

KENT COUNTY et al.,

                     Defendants.
____________________________/

                                        JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE as

frivolous pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:    August 28, 2020                          /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
